SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
157
CAF 10-00589
PRESENT: SMITH, J.P., CARNI, SCONIERS, GREEN, AND GORSKI, JJ.


IN THE MATTER OF DONNA BLACK,
PETITIONER-APPELLANT,

                    V                             MEMORANDUM AND ORDER

JOHN PAUL WATSON, RESPONDENT-RESPONDENT.


MARY R. HUMPHREY, NEW HARTFORD, FOR PETITIONER-APPELLANT.

JOHN G. KOSLOSKY, ATTORNEY FOR THE CHILDREN, UTICA, FOR JONISSA H. AND
JAHQUIN H.


     Appeal from an order of the Family Court, Oneida County (James R.
Griffith, J.), entered January 19, 2010 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, adjudged
that respondent did not willfully violate an order of the court and
suspended petitioner’s visitation with the parties’ children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to article 6 of the
Family Court Act, petitioner mother appeals from an order that, inter
alia, suspended her visitation with the parties’ children until
further order of Family Court and adjudged that respondent father
should not be sanctioned for violating a prior order regarding certain
letters written by the parties’ children. We reject the contention of
the mother that the court erred in modifying the prior order of
visitation by suspending her visitation. It is well settled that,
“[w]here an order of . . . visitation is entered on stipulation, a
court cannot modify that order unless a sufficient change in
circumstances—since the time of the stipulation—has been established,
and then only where a modification would be in the best interests of
the children” (Matter of Hight v Hight, 19 AD3d 1159, 1160 [internal
quotation marks omitted]; see Matter of Donnelly v Donnelly, 55 AD3d
1373). Here, the parties stipulated to certain testimony at the
hearing on their respective petitions, and the stipulated testimony
was sufficient, if accepted by the court, to establish the requisite
change in circumstances. The prior order required the mother to pay
the cost of transporting the father and the children to the
correctional facility in which she was incarcerated, and the mother
stipulated to the evidence establishing that she failed to do so. In
addition, contrary to the contention of the mother, the court’s
“determination that it was in the best interests of the subject
                                 -2-                           157
                                                         CAF 10-00589

child[ren] to suspend [her] visitation with [them] has a sound and
substantial basis in the record and, thus, we decline to disturb it”
(Matter of Balgley v Cohen, 73 AD3d 1038, 1038; see generally Matter
of Cross v Davis, 298 AD2d 939). We have considered the mother’s
remaining contentions and conclude that they are without merit.




Entered:   February 10, 2011                   Patricia L. Morgan
                                               Clerk of the Court